EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with William Cochran (Reg. No. 26,652) on 31 March 2021.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A sensor floor tile comprising:
a metal floor tile having an opening that extends from a top surface to a bottom surface of said floor tile; 
a tile bracket connected to said floor tile, said tile bracket having a plate flange that is disposed a predetermined distance below said top surface of said floor tile;
an insert disposed in said opening and placed against said plate flange, said insert having a thickness that corresponds to said predetermined distance so that said insert is flush with said top surface of said floor tile composed of a material having high transmissivity of radio frequency signals; 
a mounting bracket connected to said tile bracket; 

wherein wireless signals are transmitted by said wireless communicator assembly as 

2. (currently amended) The sensor floor tile of claim 1 wherein said wireless communicator assembly has an internal sensor[[,]] that generates sensor signals, an internal radio frequency transmitter that generates radio frequency signals in response to said sensor signals, and an internal antenna that transmits said radio frequency signals.

3. (previously presented) The sensor floor tile of claim 1 wherein said wireless communicator assembly comprises a transmitter that receives sensor signals from a sensor, said transmitter not being adjacent to said insert, said transmitter generating radio frequency signals that are transmitted by an antenna disposed adjacent to said insert.

4. (previously presented) The sensor floor tile of claim 1 wherein said wireless communicator assembly comprises an antenna that transmits radio frequency signals that is disposed adjacent to said insert and a sensor and a transmitter that are not disposed adjacent to said insert.

5. (currently amended) A method of transmitting sensor data in a raised floor system comprising: 
metal floor tile with a top surface and a bottom surface and an opening that extends through [[the]] a thickness of said floor tile between said top surface and said bottom surface;
connecting a tile bracket to said floor tile, said tile bracket having a plate flange;
mounting [[a]] said plate flange such that said plate flange extends into said opening so that said plate flange is located at a predetermined distance [[from]] below said top surface of said floor tile; 
disposing an insert in said opening such that said insert rests on said plate flange , said insert composed of a material having high transmissivity of radio frequency signals 
connecting a mounting bracket to said tile bracket, said mounting bracket having a wireless communicator assembly secured thereto that is located adjacent to or directly under said insert and
transmitting sensor signals by radio frequency waves from said wireless communicator assembly through said insert.

6. (currently amended) The method of claim 5 wherein further comprises 

further comprises 

8. (currently amended) The method of claim 5 wherein further comprises 

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a sensor floor tile and related methods having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the specific configuration having capability of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 25 November 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635